Title: Thomas Jefferson to Benjamin Henry Latrobe, 12 October 1817
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


                    
                        Dear Sir
                        Monticello
Oct. 12. 17
                    
                    Your’s of the 6th is recieved, and with it the beautiful set of drawings accompanying it. we are under great obligations to you for them, and having decided to build two more pavilions the ensuing season, we shall certainly take select their fronts from these. they will be Ionic and Corinthian. the Doric now erecting would resemble one of your’s but that the lower order is of arches, & the upper only of columns, instead of the column being of the height of both stories. some of your fronts would require too great a width for us: because the aspect of our fronts being East & West we are obliged to give the largest dimension to our flanks which look North & South for reasons formerly explained between us.
                    I sincerely condole with you on your great and irreparable loss. experienced myself in every form of grief, I know what your’s is. but time & silence being it’s only medicine, I say no more, assuring you always of my sincere sympathy, esteem & respect.
                    Th: Jefferson
                